Mb. Justice MacLeabt
delivered the opinion of the conrt.
This suit was brought by the plaintiff on the 7t'k of December, 1905, against the defendants on a promissory note for $448. The defendants were sought to he made liable both individually and as members of the partnership of Dordal & Mesa. Being duly served they answered, denying that they constituted the firm of Dordal & Mesa, and alleging that their minor sons were the real partners; also denying that they had received $448 as a loan, but that they had borrowed $400, and that the $48 was added as usurious interest; so the two questions of partnership and usury are the defenses made in this case.
In bringing the case to this conrt the attorney for the appellants neglects to present either a bill of exceptions or a statement of facts, but instead of doing so, files what he certifies to be copies of the promissory note, and of the articles of partnership, and of the stenographer’s notes taken upon the trial.
We have repeatedly decided that the notes of the stenographer cannot be considered in this conrt, and we have also decided that when a case turns upon the facts presented in the court below, that this court cannot review it without the bill of exceptions or a statement of facts. The necessity for *573such a statement is plainly apparent from the appellants’ brief, if it were not otherwise shown. As to the necessity of' a statement of facts there are numerous decisions of this, court with which it is to be hoped that the bar will eventually become familiar. Eeference may be made, among others to the cases of People of Porto Rico v. Osvaldo Labord et al., decided on the 4th of November, 1905; People of Porto Rico v. Pascual Borrás et al., decided 24th of November, 1905; Valentín Román v. American Railroad Company of Porto Rico, decided herein on the 29th of January, 1906; Suárez Acevedo v. José Solá Morales, decided on the 31st of January, 1906; Pablo Asencio v. Belén Alvarez Torres, decided 2d of February, 1906; Cora May Belden de Smith v. Gabriel Gonzalez y Garcia, decided 9th of March, 1906; Juan Y. Coloca v. José Vilaseca and María Justa García, decided 12th of' March, 1906; Andrés Orsini y Santini v. Eugenio Comas Atresino et al., decided 14th of March, 1906; José Inés Acevedo v. Pantáleón Anez, decided 15th of March, 1906; El Convento de las M. M. Carmelitas v. Manuel F. Rossy, decided 15th of' March, 1906; Sobrinos de Ezquiaga v. Modesto Munítiz, decided 16th of March, 1906; Juan Mollfulleda v. Francisco Ramos Latour, decided 20th of March, 1906; Octavio Ramírez v. Dolores Surillo et al., decided 28th of March, 1906; Sebastián Moll Romani v. María Llompart y Muriel, decided 28th of’ March, 1906; José Hernández y Ríos v. Juana García Rivera, decided 31st of March, 1906.
Examining the pleadings and the judgment of the court, which are the only matters properly presented to this court for review, there is no error of the trial court apparent upon the record, and for this reason the judgment must be affirmed..

Affirmed.

Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Wolf did not take part in the decision of this, case.